UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5717 Dreyfus Worldwide Dollar Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/2015 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Worldwide Dollar Money Market Fund, Inc. SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 21 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Worldwide Dollar Money Market Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Worldwide Dollar Money Market Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Longer term U.S.Treasury securities fared relatively well over the reporting period when long-term interest rates fell amid robust demand from investors seeking relatively safe havens in the midst of disappointing global growth, deflationary pressures, and intensifying geopolitical conflicts. Yet, yields of money market instruments remained anchored near zero percent by an unchanged target for overnight interest rates.Yields also experienced downward pressure from robust demand for a relatively limited supply of money market-eligible instruments. We remain optimistic regarding the outlook for the U.S. economy. The domestic economic recovery has continued, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address persistent global economic weakness. However, we expect short-term interest rates to remain low for some time to come, particularly in light of weaker-than-expected U.S. GDP growth over the first quarter of 2015. Moreover, eventual rate hikes are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014 through April 30, 2015, as provided by Patricia A. Larkin, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Worldwide Dollar Money Market Fund produced an annualized yield of 0.00%.Taking into account the effects of compounding, the fund also produced an annualized effective yield of 0.00%. 1 Despite a sustained U.S. economic recovery and a shift to a more moderately accommodative monetary policy, money market yields remained anchored near zero percent when the target for the federal funds rate stayed unchanged in a range between 0% and 0.25%. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including: securities issued or guaranteed by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers’ acceptances and other short-term securities issued by domestic and foreign banks or their subsidiaries or branches; repurchase agreements; asset-backed securities; municipal securities; domestic and dollar-denominated foreign commercial paper; and other short-term corporate obligations, including those with floating or variable rates of interest; and dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. Economic Recovery Was Sustained but Choppy The reporting period began in the midst of a sustained U.S. economic recovery that produced a robust 5.0% annualized GDP growth rate during the third quarter of 2014, the measure’s strongest quarterly performance since 2003. The recovery persisted over the fourth quarter, but GDP growth decelerated to a 2.2% annualized The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) rate. In November, the unemployment rate ticked higher to 5.8% even though 423,000 new jobs were added. Moreover, hourly earnings rose by 0.4%, suggesting that the recovery’s benefits might be broadening to more Americans. Plunging heating oil and gasoline prices contributed to an inflation rate of –0.3%, giving consumers greater buying power during the holiday season. December brought more positive economic news as the unemployment rate slipped to 5.6% and an estimated 329,000 jobs were created. January 2015 saw not just the creation of 201,000 new jobs, but compensation for hourly workers jumped by its largest margin since the recession. A slight increase in the unemployment rate to 5.7% was attributed to more workers entering the labor force. The unemployment rate dipped to 5.5% in February, and 266,000 jobs were created, mainly in the food services, professional and business services, construction, health care, transportation, and warehousing industries.Wages and personal incomes also moved higher during the month, while energy prices rebounded from previously depressed levels. On a more negative note, exports and orders for durable goods weakened in February, and retail sales proved disappointing. The unemployment rate was unchanged in March, and job creation data moderated to 85,000 positions, the smallest gain in 15 months.Yet, average hourly wages rose 0.3% during the month, helping to push the personal savings rate to its highest level in more than two years. On the other hand, an appreciating U.S. dollar drove the U.S. trade deficit to a six-and-a-half year high in March, and U.S. GDP grew at an estimated—and anemic—0.2% annualized rate during the first quarter of 2015. In April, the unemployment rate slid to 5.4% and 223,000 new jobs were created, lending credence to the Federal Reserve Board (the “Fed”)’s comments that the forces behind the winter soft patch were transitory. Average hourly earnings continued to advance modestly during the month, and the manufacturing and service sectors of the economy continued to expand.The housing market also showed renewed signs of life in April when housing starts surged about 9% above year-ago levels and permit issuance for new construction climbed about 6% on a year-over-year basis. In contrast, industrial production dropped for the fifth consecutive month, which some analysts attributed in part to seasonal factors and the impact of lower commodity prices on mining output. 4 Fed in No Hurry to Raise Rates Although investors grew concerned in February that the Fed might raise short-term interest rates during the first half of 2015, they soon delayed their expectations of the timing of rate hikes in light of the first quarter’s disappointing growth rate. For its part, the Fed has reiterated that its target for short-term interest rates “remains appropriate” and that policymakers will continue to monitor labor markets and inflationary pressures in determining the timing of future rate hikes. Therefore, we have maintained the fund’s weighted average maturity in a range we consider to be in line with industry averages, and we have remained focused on well-established issuers with good quality and liquidity characteristics. In our view, these remain prudent strategies until it becomes clearer that higher short-term rates are imminent. May 15, 2015 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSROs (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Worldwide Dollar Money Market Fund, Inc. from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Expenses paid per $1,000 † $ .94 Ending value (after expenses) $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Expenses paid per $1,000 † $ .95 Ending value (after expenses) $ 1,023.85 † Expenses are equal to the fund’s annualized expense ratio of .19%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Principal Negotiable Bank Certificates of Deposit—29.7% Amount ($) Value ($) Bank of Montreal (Yankee) 0.29%, 10/14/15 8,000,000 8,000,000 Credit Suisse New York (Yankee) 0.20%, 6/4/15 8,000,000 8,000,000 HSBC Bank USA (Yankee) 0.36%, 5/1/15 8,000,000 a 8,000,000 Mizuho Bank Ltd/NY (Yankee) 0.24%, 5/6/15 8,000,000 8,000,000 Nordea Bank Finland (Yankee) 0.23%, 5/19/15—5/20/15 10,000,000 9,999,974 Norinchukin Bank/NY (Yankee) 0.24%, 7/8/15 5,000,000 5,000,000 Rabobank Nederland/NY (Yankee) 0.25%, 6/9/15 6,000,000 6,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.21%, 5/18/15 8,000,000 b 8,000,000 Total Negotiable Bank Certificates of Deposit (cost $60,999,974) Commercial Paper—33.2% Bank of Nova Scotia 0.28%, 10/6/15 8,000,000 b 7,990,169 Barclays US Funding LLC 0.13%, 5/1/15 9,000,000 b 9,000,000 Coca Cola Company 0.22%, 7/15/15 5,000,000 b 4,997,708 Credit Agricole 0.07%, 5/1/15 9,000,000 9,000,000 Erste Abwicklungsanstalt 0.25%, 6/12/15 8,000,000 b 7,997,667 Mitsubishi UFJ Trust and Banking Corp. 0.23%, 5/22/15 8,000,000 b 7,998,927 State Street Corp. 0.18%, 6/15/15 8,000,000 7,998,200 Sumitomo Mitsui Banking Corp. 0.25%, 6/12/15 8,000,000 b 7,997,667 Svenska Handelsbanken Inc 0.21%, 5/18/15 5,000,000 b 4,999,504 Total Commercial Paper (cost $67,979,842) The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Asset-Backed Commercial Paper—10.2% Amount ($) Value ($) Antalis U.S. Funding Corp. 0.16%, 5/18/15 8,000,000 b 7,999,395 Collateralized Commercial Paper Program Co., LLC 0.33%, 7/1/15 8,000,000 7,995,527 Metlife Short Term Funding LLC 0.15%, 6/1/15 5,000,000 b 4,999,354 Total Asset-Backed Commercial Paper (cost $20,994,276) Time Deposits—26.3% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.10%, 5/1/15 8,000,000 8,000,000 Credit Industriel et Commercial (Grand Cayman) 0.06%, 5/1/15 6,000,000 6,000,000 DNB Bank (Grand Cayman) 0.06%, 5/1/15 8,000,000 8,000,000 Lloyds Bank (London) 0.05%, 5/1/15 8,000,000 8,000,000 Royal Bank of Canada (Toronto) 0.05%, 5/1/15 8,000,000 8,000,000 Skandinaviska Enskilda Banken NY (Grand Cayman) 0.06%, 5/1/15 8,000,000 8,000,000 Swedbank (Grand Cayman) 0.06%, 5/1/15 8,000,000 8,000,000 Total Time Deposits (cost $54,000,000) Total Investments (cost $203,974,092) % Cash and Receivables (Net) .6 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, these securities amounted to $71,980,391 or 35.1% of net assets. 8 Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 86.8 Asset-Backed/Insurance 2.4 Asset-Backed/Banking 3.9 Beverages-Soft Drinks 2.4 Asset-Backed/Special Purpose Entity 3.9 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 203,974,092 203,974,092 Cash 1,318,446 Interest receivable 29,018 Prepaid expenses 22,451 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 124,329 Payable for shares of Common Stock redeemed 15,100 Accrued expenses 52,592 Net Assets ($) Composition of Net Assets ($): Paid-in capital 205,196,731 Accumulated net realized gain (loss) on investments (44,745 ) Net Assets ($) Shares Outstanding (25 billion shares of $.001 par value Common Stock authorized) 205,196,718 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 537,119 Shareholder servicing costs—Note 2(b) 433,774 Custodian fees—Note 2(b) 36,888 Professional fees 29,544 Registration fees 19,291 Prospectus and shareholders’ reports 13,753 Directors’ fees and expenses—Note 2(c) 787 Miscellaneous 9,952 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (877,645 ) Less—reduction in fees due to earnings credits—Note 2(b) (979 ) Net Expenses Investment income—net, representing net increase in net assets resulting from operations 1 See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment—net 1 5 Net realized gain (loss) on investments — 557 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends to Shareholders from ($): Investment income—net (1 ) (5 ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 37,624,900 75,520,551 Dividends reinvested 1 5 Cost of shares redeemed (54,438,120 ) (115,884,090 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 221,965,205 262,328,182 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) b .00 c .00 .00 .00 .00 .00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 c 1.06 1.04 .99 1.00 .93 Ratio of net expenses to average net assets .19 c .16 .19 .26 .25 .30 Ratio of net investment income to average net assets b .00 c .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 205,152 221,965 262,328 300,011 368,579 533,996 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Worldwide Dollar Money Market Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment com-pany.The fund’s investment objective is to seek as high a level of current income as is consistent with the preservation of capital and maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 14 (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 203,974,092 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. 16 (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $44,745 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. If not applied, the carryover expires in fiscal year 2017. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus had undertaken from November 1, 2014 through April 30, 2015 to reduce the management fee paid by the fund, if the fund’s aggregate expenses (excluding taxes, brokerage fees and extraordinary expenses) exceeded an annual rate of .75% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $275,077 during the period ended April 30, 2015. Dreyfus has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $602,568 during the period ended April 30, 2015. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor at an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2015, the fund was charged $237,491 pursuant to the Shareholder Services Plan. 18 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $168,664 for transfer agency services and $8,306 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $358. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $36,888 pursuant to the custody agreement. These fees were partially offset by earnings credits of $621. The fund compensates The Bank of NewYork Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended April 30, 2015, the fund was charged $6,361 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $86,567, Shareholder Services Plan fees $79,000, custodian fees $26,000, Chief Compliance Officer fees $3,682 and transfer agency fees $60,711, which are offset against an expense reimbursement currently in effect in the amount of $131,631. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Regulatory Developments: On July 23, 2014, the SEC adopted amendments to the rules that govern money market mutual funds. In part, the amendments will require structural changes to most types of money market funds to one extent or another; however, the SEC provided for an extended two-year transition period to comply with such structural requirements. At this time, management is evaluating the reforms adopted and the manner for implementing these reforms over time and its impact on the financial statements. NOTE 4—Plan of Reorganization At a meeting held on April 30, 2015, the Board of the fund and Dreyfus Liquid Assets, Inc. (the “Acquiring Fund”), each approved an Agreement and Plans of Reorganization (the “Reorganization”) pursuant to which the fund will transfer all of its assets, subject to its liabilities, to the Acquiring Fund, in exchange for a number of Class Z shares of the Acquiring Fund equal in value to the assets less liabilities of the fund.The Acquiring Fund’s Class Z shares will then be distributed to the fund’s shareholders on a pro rata basis in liquidation of the fund. Class Z shares of the Acquiring Fund are new and have been authorized by the Acquiring Fund’s Board to be issued to the fund shareholders in connection with the Reorganization. It is currently contemplated that the Reorganization will become effective on or about September 18, 2015. 20 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on April 30, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Fund 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended February 28, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed with representatives of Dreyfus and its affiliates the results of the comparisons and noted that the fund’s total return performance was within one basis point of the Performance Group and Performance Universe medians for all periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee (which was zero) was at the Expense Group and Expense Universe medians and the fund’s total expenses were slightly above the Expense Group median and below the Expense Universe median.The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by 22 Dreyfus that are in the same Lipper category as the fund (the “Similar Funds”), and explained the nature of the Similar Funds.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver and expense reimbursement arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s relative performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 24 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance measures; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 25 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Worldwide Dollar Money Market Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2015 By: /s/ James Windels James Windels, Treasurer Date: June 17, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
